Conceding that plaintiff was required by law to stop and give his name to Fardett, with whose car he had collided, he was also required in doing so to exercise care for his own safety commensurate with the risks which passing traffic, inclement weather and snow conditions created at that time and place. His collision with the Fardett car had given him unmistakable knowledge that visibility for driving was bad. In fact it was he who said of the driving conditions then prevailing that they “ couldn’t be much worse.” Possessed of this knowledge, plaintiff failed to exercise reasonable care for his own safety When, for the purpose of furnishing his name to Fardett, he took a position in the lane of north-bound traffic along which the defendant was rightfully proceeding at a reasonable speed. Having chosen a place of known danger in which to stand and having thus failed to exercise reasonable care under all the prevailing circumstances to protect himself, plaintiff should not now be permitted to recover from the defendant for personal injuries which clearly resulted from plaintiff’s own fault. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.